Citation Nr: 1737133	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  08-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a herniated nucleus pulposus (HNP) at L4-5 with spondylosis of the lower thoracic spine.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to March 1994 and from February 1995 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued in August 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in September 2012, at which time the Board denied the Veteran's increased ratings claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the parties filed a Joint Motion for Remand (Joint Motion), and in an Order dated in May 2013, the Court vacated the September 2012 Board decision and remanded the claims for action pursuant to the parties' Joint Motion.  

In June 2014, the Board remanded these matters for provision to the Veteran of VA examinations and written notice to the Veteran regarding the certification of her appeal at her correct address.  In December 2014, the Board again remanded the claims for written notice to the Veteran regarding the certification of her appeal at her correct address.

The Board notes that medical evidence has been associated with the claims file since the last (October 2014) supplemental statement of the case; however, this evidence (a July 2017 VA psychiatric examination report) does not pertain to the issues on appeal, so the Board may proceed with its review.  See 38 C.F.R. § 20.1304(c).

The hypertension rating claim is addressed in the decision below.  The thoracolumbar spine rating claim is addressed in the REMAND portion of this decision and is REMANDED to the advance on the docket (AOJ).  VA will notify the appellant if further action on her part is required. 
FINDING OF FACT

The Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in August 2003, the RO granted service connection for hypertension with a noncompensable (zero percent) rating.  The current claim for increase was submitted in September 2006.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's hypertension has been rated under the hypertension provisions of Diagnostic Code 7101 throughout the appeal period, which provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned for diastolic pressure of predominantly 120 or more.  Id.  The highest rating of 60 percent rating is assigned for diastolic pressure of predominantly 130 or more.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Preliminary Matters

Preliminarily, the Board notes that the Veteran has been separately service-connected for hypertensive heart disease with ischemia, secondary to hypertension, since August 14, 2003.  Moreover, although the Veteran is monitored by a VA Nephrology Clinic (see, e.g., June 2014 VA medical record), there is no evidence thus far of renal disease.  This appeal for a higher rating for hypertension will therefore focus strictly on the criteria at Diagnostic Code 7101.  See 38 C.F.R. § 4.14 (regarding the avoidance of pyramiding).

The Board further notes that after its December 2014 remand, the Veteran was asked to identify the source of any additional private treatment records related to her claim, and to give the dates and place of any VA medical care.  See March 21, 2017 letter to Veteran.  The Veteran has not informed VA of any additional medical records, so the Board will proceed with its review of this claim without further delay.  See 38 C.F.R. §§ 3.159(c)(1)(i) and (c)(2)(i), providing that the claimant must cooperate fully with VA's reasonable efforts to obtain relevant non-Federal and Federal records.  

Additionally, and in accordance with the parties' May 2013 Joint Motion, the Veteran was notified, in writing, that her case was being returned to the Board (see July 10, 2017 letter to Veteran); and afterwards, that her case had been received by the Board (see July 19, 2017 letter to Veteran).  Both of these letters, along with the March 2017 letter, were correctly addressed to the Veteran at her current address of record; thus complying with the directives in the parties' Joint Motion.  See, e.g., the address reported by the Veteran in her August 2016 Declaration of Status of Dependents; and the Veteran's mailing address in VA's June 2017 Compensation and Pension Award Master Payment file.

Analysis

As for the merits of the claim for a higher rating for service-connected hypertension, VA examinations in May 2007 and June 2014 found diastolic pressure below 100 and systolic pressure below 160; however, medical records dating from 2010 advise of "resistant hypertension" and note that the Veteran was taking 4 different medications daily for control of her hypertension.  See, e.g., VA medical records dated in March 2011.  Even so, the Veteran has had only two systolic pressure readings above 160 during the appeal period (on August 26, 2012).  Moreover, while the Veteran has occasionally had days where her diastolic pressure was at or above 100, her diastolic pressure has not been predominantly at 100 or more at all times during the appeal period.  See VA and private medical records dating from 2006.  This objective evidence is most persuasive to the Board as to the level of the Veteran's service-connected hypertension and the appropriate rating.  

There is, however, evidence of some sustained periods during the appeal period when the Veteran's diastolic pressure was predominantly 100 or more; namely, from August 22-26, 2012; from October 1-12, 2012, and from November 20-23, 2012.  See June 2014 VA examination report, p. 14.  Although these results do not result in a predominant level as there are many more results below 100, the 10 percent rating for hypertension may be based, in part, on history.  When looking back to the time period when the Veteran did not use as much medication, the Board finds that, when reasonable doubt is resolved in her favor, the 10 percent level is more closely approximated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Thus, the Board finds that the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  Therefore, a 10 percent rating is warranted.

Although a higher rating is warranted, the evidence does not show diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  These levels are not approached on a predominant basis.  This is shown by the many blood pressure readings in the medical records and VA examination reports.  In so finding, the Board is mindful that it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under Diagnostic Code 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to Diagnostic Code 7101).



ORDER

A 10 percent rating for hypertension, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran also seeks a higher rating for her service-connected L4-5 HNP with spondylosis of the lower thoracic spine disability, and review of the record reveals that her thoracolumbar spine was last examined in June 2014.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be re-examined.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to ascertain the severity of her service-connected HNP at L4-5 with spondylosis of the lower thoracic spine disability.  The claims file should also be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.

In doing so, the examiner is specifically asked to report active and passive range of motion findings for the thoracolumbar spine in both weight-bearing and nonweight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

A complete rationale should be provided for all opinions reached.

2.  Finally, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


